 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                    ***
 6    MID CENTURY INSURANCE                                   Case No. 2:18-cv-00087-RFB-CWH
      COMPANY,
 7
                               Plaintiff,                     ORDER
 8
               v.
 9
      JAMES ANTHONY SMITH, et al.,
10
                               Defendants.
11

12
               On June 19, 2019, the court vacated the settlement conference set for June 20, 2019, after
13
     receiving telephonic notice from the government that the parties have settled. (Min. Order (ECF
14
     No. 32).) The court ordered the parties to file a stipulated dismissal or joint status report by July
15
     19, 2019. (Id.) To date, the parties have not submitted a stipulated dismissal nor a joint status
16
     report.
17
               IT IS THEREFORE ORDERED that the parties must file a stipulated dismissal or joint
18
     status report within 30 days from the date of this order. Failure to timely comply with this order
19
     will result in the issuance of an order to show cause.
20
               DATED: July 29, 2019
21

22

23
                                                              C.W. HOFFMAN, JR.
24                                                            UNITED STATES MAGISTRATE JUDGE
25

26

27

28
